DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground plane connected to the second magnetic substrate” in claim 2 and “connecting a ground plane to the second magnetic substrate” in claim 14 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to because “cavity 114” pointing to microstrip line.
[AltContent: oval]
    PNG
    media_image1.png
    436
    481
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: “more cavities” should read “more cavities.” In line 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US20210135368A1 (hereinafter US ’368) in view of Rogers et al, US Patent No. 11069953B2 (hereinafter US ‘953).
Regarding claim 1,  US ’368 discloses an antenna assembly comprising:
a first substrate having a first surface and a second surface opposite from the first surface (Fig. 5E, para [0027], line 1-4: spacer structure 112, comprising one or more dielectric layers 114A, 114B, has a first surface and a second surface opposite from the first surface);
one or more antenna elements disposed on the first surface of the first substrate (fig. 5A, 5E and para [0027], line 1-4: antenna elements 110G and 110H are disposed on the first surface of the spacer structure 112);
a microstrip feed line disposed on the second surface of the first magnetic substrate (Fig. 5B, 5E: conductive feed line 116 disposed on the second surface of the spacer structure 112); and
a second substrate secured to the first substrate (Fig. 5C, 5E, para [0031], line 4-8: substrate 120 secured to spacer structure 112), wherein the second substrate comprises one or more cavities aligned with the one or more antenna elements and the microstrip feed line (Fig. 5C, 5E, para [0031], line 4-8: substrate 120 comprises cavity 124 aligned with antenna elements 110 and conductive feed line 116).
US ‘368 does not disclose the first substrate and the second substrate are magnetic substrates.
US ‘953 discloses the first substrate and the second substrate are magnetic substrates (Fig. 1B, col. 3, line 49-57: layers 103A and 103B are magnetic layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.





[AltContent: textbox (First substrate)]
[AltContent: arrow]
[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    218
    1199
    media_image2.png
    Greyscale

[AltContent: textbox (Microstrip 116)]

Regarding claim 2, US ’368 further discloses the antenna assembly further comprising a ground plane connected to the second substrate (Fig. 5E: ground plane 126 connected to the second substrate 120), wherein the one or more cavities are disposed between the one or more antenna elements and the ground plane (Fig. 5E: cavity 124 is disposed between the antenna elements 110A, 110B and the ground plane 126).
Regarding claim 3, US ’368 further discloses wherein the microstrip feed line is disposed between the one or more antenna elements and the one or more cavities (Fig. 5B, 5E: conductive feed line 116 is disposed between the antenna elements 110A, 110B and the cavity 124).
Regarding claim 4, US ’368 further discloses the antenna assembly further comprising a third substrate (Fig. 5E: the antenna assembly further comprises substrate 562), and wherein the third substrate is secured to the second substrate (Fig. 5E, para [0068]: dielectric layer 562 is attached to dielectric layer 120 with adhesive layer).
US ‘368 does not disclose the third substrate is magnetic substrate.
US ‘953 discloses the third substrate is magnetic substrate (Fig. 1B, col. 3, line 49-57: layers 103A and 103B are magnetic layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
Regarding claim 5, US ’368 further discloses wherein the antenna assembly is devoid of electrical vias (Fig. 5E: there is no electrical vias in the antenna assembly).
Regarding claim 6, US ’368 further discloses wherein the second substrate is secured to the first substrate by a first laminate layer (Para [0068]: the first substrate attached to the second substrate by adhesive layers and laminated together).
Regarding claim 7, US ’368 further discloses wherein the second substrate has a first surface and a second surface opposite from the first surface (Fig. 5C, 5E: substrate 120 has a first surface and second surface), wherein the one or more cavities extend through and between the first surface and the second surface of the second substrate (Fig. 5C, 5E: cavity 124 extends through and between the first and second surfaces of substrate 120).
Regarding claim 8, US ’368 further discloses wherein the one or more antenna elements are one or more rectangular patch antenna elements having inclusive slots (Para [0027]: patch antenna elements 110 can be different shape with inclusive slots 310, see fig. 3B. However, fig. 2, col. 12, line 1-2 of US Pub. No. 11067465B2 as a teaching reference shows a rectangular patch 144 with slot 172).
Regarding claim 9, US ’368 further discloses wherein the one or more cavities extend below the one or more antenna elements and the microstrip feed line (Fig. 5E: the cavity 124 extends below the antenna elements 110A, 110B and feed line 116). 
Regarding claim 11, US ’368 does not disclose wherein the first magnetic substrate and the second magnetic substrate have a magnetic permeability greater than 1.
US ‘953 discloses wherein the first magnetic substrate and the second magnetic substrate have a magnetic permeability greater than 1 (Col. 4, line 41-42: the magnetic material 103 composed two layers of Magtrex 555 which has magnetic permeability of 6, see page 2, para 3 of NPL “Laminate materials simultaneously increase μ and ε, reducing antenna size” as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
Regarding claim 12, US ’368 does not disclose wherein the first magnetic substrate and the second magnetic substrate have a magnetic permittivity of at least 6 and a magnetic permeability of at least 6.
US ‘953 discloses wherein the first magnetic substrate and the second magnetic substrate have a magnetic permittivity of at least 6 (Col. 4, line 27-29: magnetic layers of Magtrex 555 having permittivity of about 37-38) and a magnetic permeability of at least 6 (Col. 4, line 41-42: the magnetic material 103 composed two layers of Magtrex 555 which has magnetic permeability of 6, see page 2, para 3 of NPL “Laminate materials simultaneously increase μ and ε, reducing antenna size” as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
Regarding claim 13, US ’368 discloses a method of forming an antenna assembly, the method comprising:
disposing one or more antenna elements on a first surface of a first substrate (Fig. 5E, step 702 of fig. 7: disposing antenna elements on the top surface of spacer structure 112); 
disposing a microstrip feed line on a second surface of the first substrate, wherein the second surface is opposite from the first surface (Fig. 5E, step 704 of fig. 7: disposing microstrip feed 116 on the bottom surface of spacer structure 112);
forming one or more cavities in a second substrate (Fig. 5E, step 706 of fig. 7: forming cavity 124 in the substrate 120); and
securing the second substrate to the first substrate (Fig. 5E, step 710 of fig. 7: laminating the second substrate to the first substrate), wherein said securing comprises aligning the one or more cavities with the one or more antenna elements and the microstrip feed line (Fig. 5E, para [0068]: various dielectric layers, various conductive components are aligned and laminated together).
US ‘368 does not disclose the first substrate and the second substrate are magnetic substrates.
US ‘953 discloses the first substrate and the second substrate are magnetic substrates (Fig. 1B, col. 3, line 49-57: layers 103A and 103B are magnetic layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
Regarding claim 14, US ’368 further discloses the method further comprising connecting a ground plane to the second substrate (Fig. 5E: ground plane 126 connected to the second substrate 120), wherein said connecting comprises disposing the one or more cavities between the one or more antenna elements and the ground plane (Fig. 5E: cavity 124 is disposed between the antenna elements 110A, 110B and the ground plane 126).
Regarding claim 15, US ’368 further discloses wherein said connecting further comprises disposing the microstrip feed line between the one or more antenna elements and the one or more cavities (Fig. 5B, 5E: conductive feed line 116 is disposed between the antenna elements 110A, 110B and the cavity 124).
Regarding claim 16, US ’368 further discloses wherein said securing comprises securing the second substrate to the first substrate by a first laminate layer (Para [0068]: the first substrate attached to the second substrate by adhesive layers and laminated together).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US ‘368 in view of US ‘953 as applied to claim 1 and claim 13 above, and further in view of Song et al, US Patent No. 6087989A (hereinafter Song).
Regarding claim 10, US ’368 and US ‘953 do not disclose wherein the one more cavities define an axial envelope that contains the one or more antenna elements and the microstrip feed line.
Song discloses wherein the one more cavities define an axial envelope that contains the one or more antenna elements and the microstrip feed line (Fig. 7, col. 5, line 21-26: outside edge 111 of cavity is bigger than radiators 149, 150 and microstrip feeder 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cavity which defines an axial envelope containing the antenna elements and the microstrip feed line as taught in Song to the antenna assembly as taught in US ’368 and US ‘953 for the purpose of improving antenna performance by reducing mutual coupling and improving polarization (Song, col. 1, line 66 – col. 2, line 9).
Regarding claim 17, US ’368 and US ‘953 do not disclose wherein said securing comprises containing one or more antenna elements and the microstrip feed line within an axial envelope defined by the one or more cavities.
Song discloses wherein said securing comprises containing one or more antenna elements and the microstrip feed line within an axial envelope defined by the one or more cavities (Fig. 7, col. 5, line 21-26: outside edge 111 of cavity is bigger than radiators 149, 150 and microstrip feeder 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cavity containing the antenna elements and the microstrip feed line as taught in Song to the antenna assembly as taught in US ’368 and US ‘953 for the purpose of improving antenna performance by reducing mutual coupling and improving polarization (Song, col. 1, line 66 – col. 2, line 9).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US ‘368 in view of US ‘953, and further in view of Song.
Regarding claim 18, US ’368 discloses an antenna assembly comprising:
a first substrate having a first surface and a second surface opposite from the first surface (Fig. 5E, para [0027], line 1-4: spacer structure 112, comprising one or more dielectric layers 114A, 114B, has a first surface and a second surface opposite from the first surface);
one or more antenna elements disposed on the first surface of the first substrate (fig. 5A, 5E and para [0027], line 1-4: antenna elements 110G and 110H are disposed on the first surface of the spacer structure 112);
a microstrip feed line disposed on the second surface of the first substrate (Fig. 5B, 5E: conductive feed line 116 disposed on the second surface of the spacer structure 112);
a second substrate secured to the first substrate by a first laminate layer (Fig. 5C, 5E, para [0068]: the first substrate attached to the second substrate by adhesive layers and laminated together), wherein the second substrate comprises one or more cavities aligned with the one or more antenna elements and the microstrip feed line (Fig. 5C, 5E, para [0031], line 4-8: substrate 120 comprises cavity 124 aligned with antenna elements 110 and conductive feed line 116);
a third substrate secured to the second substrate by a second laminate layer (Fig. 5E, para [0068]: substrate 562 is attached to substrate 120 by adhesive layers and laminated together); and
a ground plane secured to the third substrate (Fig. 5E, para [0067]: ground plane 126 is disposed on substrate 562 using additive process or subtractive process), wherein the one or more cavities are disposed between the one or more antenna elements and the ground plane (Fig. 5E: cavity 124 is disposed between the antenna elements 110A, 110B and the ground plane 126), wherein the microstrip feed line is disposed between the one or more antenna elements and the one or more cavities (Fig. 5B, 5E: conductive feed line 116 is disposed between the antenna elements 110A, 110B and the cavity 124).
US ‘368 does not disclose the first, second and third substrates are magnetic substrates.
US ‘953 discloses the first, second and third substrates are magnetic substrates (Fig. 1B, col. 3, line 49-57: layers 103A and 103B are magnetic layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
US ‘368 and US ‘953 do not disclose wherein the one or more cavities define an axial envelope that contains the one or more antenna elements and the microstrip feed line.
Song discloses wherein the one or more cavities define an axial envelope that contains the one or more antenna elements and the microstrip feed line (Fig. 7, col. 5, line 21-26: outside edge 111 of cavity is bigger than radiators 149, 150 and microstrip feeder 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cavity containing the antenna elements and the microstrip feed line as taught in Song to the antenna assembly as taught in US ’368 and US ‘953 for the purpose of improving antenna performance by reducing mutual coupling and improving polarization (Song, col. 1, line 66 – col. 2, line 9).
Regarding claim 19, US ’368 does not disclose wherein the first magnetic substrate and the second magnetic substrate have a magnetic permeability greater than 1.
US ‘953 discloses wherein the first magnetic substrate and the second magnetic substrate have a magnetic permeability greater than 1 (Col. 4, line 41-42: the magnetic material 103 composed two layers of Magtrex 555 which has magnetic permeability of 6, see page 2, para 3 of NPL “Laminate materials simultaneously increase μ and ε, reducing antenna size” as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.
Regarding claim 20, US ’368 does not disclose wherein the first magnetic substrate and the second magnetic substrate have a magnetic permittivity of at least 6 and a magnetic permeability of at least 6.
US ‘953 discloses wherein the first magnetic substrate and the second magnetic substrate have a magnetic permittivity of at least 6 (Col. 4, line 27-29: magnetic layers of Magtrex 555 having permittivity of about 37-38) and a magnetic permeability of at least 6 (Col. 4, line 41-42: the magnetic material 103 composed two layers of Magtrex 555 which has magnetic permeability of 6, see page 2, para 3 of NPL “Laminate materials simultaneously increase μ and ε, reducing antenna size” as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the magnetic substrates as taught in US ‘953 to the antenna assembly as taught in US ‘368 for the purpose of having high permeability and permittivity in order to achieve good signal absorption and improve the bandwidth.

Citation of Pertinent Art
Rogers et al, US 10938120B2 – Multilayer magnetic substrates with antenna elements, microstrip feed line and cavity
Paulsen et al, US 7436361 – Multilayer substrates with antenna elements, microstrip feed line and cavity
Killen et al, US6791496B1 – Multilayer substrates with magnetic particles, antenna elements, microstrip feed line and cavity
Wang et al, US5589842A – Microstrip antenna with magnetic substrate
Munson, US4719470A – cavity containing antenna elements and microstrip feed line
Latrach et al, US20150303576A1 – rectangular patch antenna with slot
Leyh et al, US20160141754 – rectangular patch antenna with slot

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845